Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9-13, 15-17, 19, 21, 23, 24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0196472, hereinafter Lee) in view of JP2011-513809, (hereinafter 809).
Re claim 1, Lee discloses, an apparatus, comprising: means for receiving (440), from a vision sensor (433), a first image that is associated with a first optical character image (pars [0008] and [0122]); means for determining (450), using an image processing model, that the first image depicts the first optical image (pars [0121]-[0123]); means for causing (450), based at least in part on determining that the first image depicts the first optical image, a camera to capture a second image that is associated with a second optical image (par [0124]); and means (450) for performing an action associated with the second image (pars [0124]-[0125]).
Lee fails to explicitly disclose limitations which are disclosed by 809 as follows: means for determining, using an image processing model, that the first image depicts the first optical character image (Abstract, barcode); means for causing, based at least in part on determining that the first image depicts the first optical character image (Abstract), a camera to capture a second image that is associated with a second optical character image (Abstract); and means for performing an action associated with the second image (Abstract).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine means for determining, using an image processing model, that the first image depicts the first optical character image; means for causing, based at least in part on determining that the first image depicts the first optical character image, a camera to capture a second image that is associated with a second optical character image; and means for performing an action associated with the second image of 809 with the apparatus of Lee in order to more rapidly and more accurately identify a barcode associated with a product.
Re claim 2, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the camera is caused to capture the second image without receiving a user input associated with the camera (809 Abstract, “ In automatic image acquisition, the image acquisition system can continually capture images and then process these images to read barcodes. Therefore, the user does not need to press a button or key, and the usability of the system is improved. However, the need for capturing a continuous stream of images entails another problem. For example, it becomes impossible to use advanced image capturing functions such as flash and automatic focusing. For this reason, the image quality of the automatically acquired image can be lower than the image acquired with the assistance of the user”).
Re claim 4, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the first image is a lower resolution image than the second image (809 Abstract).
Re claim 9, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the image processing model that is trained to detect an optical character (Lee pars [0121]-[0124], 809 Abstract). The combination fails to disclose a machine learning model.
Official Notice is taken to note that utilizing a machine learning model is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine a machine learning model with the apparatus of Lee and 809 in order to rapidly identify and associate a barcode for sorting.
Re claim 10, the combination of Lee and 809 discloses the limitations of claim 9 including wherein the optical character is one of a plurality of optical characters that the image processing model is trained to detect (809 barcodes).
Re claim 11, the combination of Lee and 809 discloses the limitations of claim 10 including wherein each of the plurality of optical characters is a same particular type of optical character, and wherein the machine learning model is trained to detect any optical character that is the particular type of optical character (809 barcodes).
Re claim 12, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the optical character comprises at least one of: a barcode, or an alphanumeric character (809 barcode).
Re claim 13, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the camera comprises a high-resolution camera and the vision sensor comprises a low-resolution camera (809, Abstract, “Second, when the presence of a barcode is determined based on a low-quality image, a higher-quality image can be acquired. This step may or may not involve user action. This higher quality image can be acquired as a snapshot of the camera device. Use higher image quality features such as autofocus, flash, lamp or other lighting features, or use a higher resolution than low quality images to get higher quality images Is possible. Compared to the low-quality image used in the determination step, the higher-quality image can cover the same image area or a different image area. In some embodiments, the higher quality image covers only the barcode discovery area (either the exact same area or a slightly larger area) as detected in the previous step”).
Re claim 15, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the vision sensor comprises at least one of: the camera in a low-power mode, or the camera in a low-resolution mode (809 Abstract, “Second, when the presence of a barcode is determined based on a low-quality image, a higher-quality image can be acquired. This step may or may not involve user action. This higher quality image can be acquired as a snapshot of the camera device. Use higher image quality features such as autofocus, flash, lamp or other lighting features, or use a higher resolution than low quality images to get higher quality images Is possible. Compared to the low-quality image used in the determination step, the higher-quality image can cover the same image area or a different image area. In some embodiments, the higher quality image covers only the barcode discovery area (either the exact same area or a slightly larger area) as detected in the previous step”).
Re claim 16, the combination of Lee and 809 discloses the limitations of claim 1 including wherein the first optical character image and the second optical character image are associated with a same optical character (809 Abstract).
Re claim 17, the combination of Lee and 809 discloses the limitations of claim 16 including wherein the first optical character image depicts a portion of the optical character and the second optical character image includes a perimeter of the optical character (809 Abstract).
Claims 19, 21, 23, 24, 27, and 29 are rejected for the reasons stated in claims 1, 16, 1, 13, 1, and 15, respectively. The method steps and non-transitory computer readable medium as claimed would have been obvious and expected by the apparatus of Lee and 809.

Allowable Subject Matter
Claims 3, 5-8, 14, 18, 20, 22, 25, 26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696